Citation Nr: 1146185	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1993 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that declined to reopen a previously denied claim for service connection for a personality disorder.  

Although claims for service connection for a personality disorder were denied in May 1996 and September 2004, the Veteran's current claim has not been characterized by the Board as an attempt to reopen a previously denied claim.  The United States Court of Appeals for the Federal Circuit has held that claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran is seeking service connection for a disability that is a distinctly different diagnosis than the one at issue in her prior claims.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because the Veteran is currently diagnosed as having a schizoaffective disorder, major depression, and an adjustment disorder, the Board construes the current appeal as a new claim, rather than an application to reopen the previous claim of service connection.  Further, the Board notes that the record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the Veteran specified that she was seeking service connection for a personality disorder, the claim has been broadened to include other mental disabilities and is recharacterized accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability.  She asserts that her psychiatric disability had its onset in service, to include due to sexual harassment.  The Veteran was seen in service for psychiatric problems and was discharged due to a personality disorder.

The Veteran reports that she received treatment from the mental health department at the Fort Hood following since her discharge from service in 1995.  VA treatment records in the file are from the Biloxi VAMC in Mississippi and are dated from December 2001 to October 31, 2007.  Thus on remand, the RO should obtain any outstanding treatment records since service, to include records of her care at the Biloxi VAMC that are dated from November 2007 to the present.

The Board observes that the Veteran has been diagnosed with schizoaffective disorder, major depression, and an adjustment disorder.  She reports that she did not have any mental disorders prior to service, but that since service she has had difficulty with psychiatric disorders.  The Veteran's mother has submitted a competent lay statement corroborating this account.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Under the law, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but that is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology, such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  The Board finds a VA psychiatric examination is necessary to obtain a medical opinion on whether the Veteran has a current psychiatric disability that is etiologically related to her military service. 

Finally, with respect to the Veteran's report of in-service sexual and emotional harassment (see March 2007 Notice of Disagreement), to date she has not been provided notice of 38 C.F.R. § 3.304(f)(5) (2011), which provides:

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

On remand, the Veteran must be notified of criteria set forth in this regulation.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the elements of a claim of service connection for psychiatric disability, to include posttraumatic stress disorder, due to an in-service personal assault consistent with 38 C.F.R. § 3.304(f)(5) (2011).

2.  The RO should send the Veteran a letter asking that she provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to this claim that are not already of record.  Obtain clarification from the Veteran where she received psychiatric treatment between 1995 and 2001 and obtain those records, to include seeking records of her care at Fort Hood.  Associate with the claims folder all pertinent, outstanding records, including records of her VA care dated since November 1, 2007, from the Biloxi VAMC.  

3.  Then notify the Veteran that she may submit additional lay statements from herself as well as from individuals who have first-hand knowledge of her psychiatric symptoms since service.  She should be provided an appropriate amount of time to submit this lay evidence. 

4.  Then afford the Veteran a VA psychiatric examination to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

The report of examination should note all psychiatric disabilities found to be present, and the examiner should comment as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during the Veteran's military service.  

In doing so, the examiner must acknowledge and discuss the Veteran's competent and credible testimony regarding the continuity of her psychiatric symptoms since service, to the include her discharge from active duty due to personality disorder, a psychiatric disability.  The rationale for all findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

